Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election
This application has been examined.  Note is made of the election by applicant of the design shown in Group I (Embodiments 1 and 2, including reproductions 1.1-2.6) with traverse.  Applicant has removed the cartridge from the claim in embodiments 3 and 4, however the two directional arrows shown on the near end of the drug delivery device are not present in embodiments 1 and 2.  The cumulative differences between embodiments 1-2 when compared to embodiments 3-4 create two distinct designs and cannot be prosecuted as a single application.  Accordingly, the restriction requirement is made FINAL. The designs shown in Group II (reproductions 3.1-4.6) stand withdrawn from further prosecution before the Examiner.

Objection
Specification: Though it appears the only broken lines are in reproductions that have been cancelled.  The poor line quality of the amended drawings makes it difficult to be sure there are no broken lines.  If the applicant is excluding portions of the reproductions from the claim, the present broken line statement must be cancelled because it is not written according to the standard set forth in MPEP 1503.02 subsection III.  The examiner suggests the following:
  
--The broken lines depict portions of the Drug Delivery Device that form no part of the claim.--

Claim Rejection – 35 USC § 112
The claim is rejected under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

The claim is indefinite and nonenabling for the following reasons:
The as-filed drawing displayed poor line quality that makes is difficult to fully understand the claim.  The amended drawings received December 6, 2021 have deteriorated further. Examples of line quality that interferes with a clear understanding of the claim are noted with arrows below on reproduction 1.1.  The arrow labeled “A” is noted as an area that is particularly confusing. All the amended drawings fail to clearly present the claimed design because of poor line quality.  The drawings must present a clear and understandable depiction of the claimed design.  

    PNG
    media_image1.png
    438
    539
    media_image1.png
    Greyscale
  
 

Additionally, embodiments 1.1 to 1.6 and embodiments 2.1 to 2.6 are described as “twist release”, but it is not clear if that portion of the written description is sufficient to describe the differences in the appearance of the body of the Drug Delivery Device within each embodiment.  Note is made of the position of the body in reproductions 1.1 and 1.4.  
    PNG
    media_image2.png
    393
    946
    media_image2.png
    Greyscale
The examiner suggests a clear notation in the description of the reproductions.  For example:
--1.3 is a front perspective view with a portion of the device rotated.
1.4 is a front left perspective view with a portion of the device rotated.--

Applicant is cautioned that if the surface shape of an element/structure is not evident from the disclosure as filed, the addition of additional views of those elements/structures after filing may comprise new matter (37 CFR 1.152 (II)). 


Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  If all the figures on a drawing sheet are canceled, a replacement sheet is not required.  A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings.  Each drawing sheet submitted 

When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).

Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   
The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered 
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at calvin.vansant@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
 
When Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:

     https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
·     Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
·     Facsimile to the USPTO's Official Fax Number (571-273-8300)
 
/CALVIN E VANSANT/Primary Examiner, Art Unit 2915